         Case 1:20-cv-08045-PAE Document 26 Filed 08/05/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 MICHAEL AKSMAN,

                                         Petitioner,                       20 Civ. 8045 (PAE)
                         -v-

 GREENWICH QUANTITATIVE RESEARCH, LP,

                                         Respondent.


PAUL A ENGELMA YER, District Judge:

        The Court will hold oral argument in this case on August 25, 2021 at 3:30 p.m. on the

pending petition to vacate and cross-motion to confirm the arbitral award. This argument will be

held telephonically. The parties should call into the Court's dedicated conference line at (888)

363-4749, and enter Access Code 468-4906, followed by the pound(#) key. Counsel are

directed to review the Court's Emergency Individual Rules and Practices in Light of

COVID-19, found at https://nysd.uscomis.gov/hon-paul-engelmayer, for the Comi's procedures

for telephonic conferences and for instructions for communicating with Chambers.

        For counsel's benefit, the Court presently expects to focus on two issues at oral argument.

        The first is whether petitioner, whom the Comi is likely to hold was properly served with

notice of the arbitration yet did not appear or participate in the arbitration, nonetheless preserved

his right to object to the arbitrator's substantive jurisdiction, by timely filing a notice to vacate

the arbitral award. See Int 'I Bhd. of E/ec. Workers, Loe. Union No. 545 v. Hope Elec. Corp., 380

F.3d 1084, 1102 (8th Cir. 2004) (where a party has notice of the arbitration and fails to object or

participate, and contract did not expressly delegate the issue of arbitrability to the arbitrator,

holding that party may challenge the arbitrator's substantive jurisdiction on a timely motion to
          Case 1:20-cv-08045-PAE Document 26 Filed 08/05/21 Page 2 of 2




vacate, but has otherwise waives the rights to challenge the arbitrator's determinations, including

as to the merits); Loe. Union No. 36, Sheet Metal Workers' Int 'l Ass 'n, AFL-CIO v. Atlas Air

Conditioning Co., 926 F.2d 770,772 (8th Cir. 1991) (to preserve defense ofnonarbitrability,

employer "should have notified the [arbitrator] of its refusal to arbitrate or brought an action to

vacate the award, alleging the [arbitrator's] lack of jurisdiction"); see also Loe. 377, RWDSU,

UFCW v. 1864 Tenants Ass 'n, No. 06 Civ. 1190 (LBS), 2007 WL 634751, at* 13 (S.D.N.Y.

Mar. I, 2007), ajf'd, 533 F.3d 98 (2d Cir. 2008) (treating substantive jurisdictional objections as

waived where "the employer made no attempt to advise the arbitrator prior to the arbitration that

it was questioning the arbitrator's authority, nor did it file a petition with the court to vacate the

arbitration award"); Langlais v. PennMont Ben. Servs., Inc., No. Civ. 11-5275, 2012 WL

2849414, at *5 (E.D. Pa. July 11, 2012) (where arbitration agreement did not clearly specify who

determines arbitrability, finding substantive arbitrability a question for judicial determination and

that substantive arbitrability issues alone were not waived), ajf'd, 527 F. App'x 215 (3d Cir.

2013).

         The second is whether the delegation of authority to the arbitrator to determine whether

the contract is valid amounts to a delegation of authority to decide arbitrability, or whether the

question of arbitrability is a question for this Comt.




         SO ORDERED.




                                                               PAUL A. ENGELMARV
                                                               United States District Judge
Dated: August 5, 2021
       New York, New York



                                                   2
